Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered March 9, 1998, convicting defendant, after a jury trial, of manslaughter in the first degree, criminal use of a firearm in the first degree, and criminal possession of a weapon in the second *337degree, and sentencing him to concurrent terms of 8V3 to 25 years, I2V2 to 25 years, and 5 to 15 years, respectively, unanimously affirmed.
The prosecutor’s summation remarks attacking the credibility of defendant’s postarrest exculpatory statements drew reasonable inferences from the evidence and were responsive to the defense summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Nothing in the challenged remarks could have misled the jury as to the burden of proof, particularly in light of the court’s detailed instructions on that subject, and the court properly exercised its discretion in declining to expand on these instructions. We have considered and rejected defendant’s remaining arguments concerning the People’s summation.
We perceive no basis for reduction of sentence. Concur— Andrias, J.P., Saxe, Buckley, Friedman and Marlow, JJ.